EXHIBIT 99.2 Financial Statements of ACASTI PHARMA INC. Years ended February 28, 2013 and February 29, 2012 KPMG LLP Telephone (514) 840-2100 600 de Maisonneuve Blvd. West Fax (514) 840-2187 Suite 1500 Internet www.kpmg.ca Tour KPMG Montréal (Québec)H3A 0A3 INDEPENDENT AUDITORS’ REPORT To the Shareholders of Acasti Pharma Inc. We have audited the accompanying financial statements of Acasti Pharma Inc., which comprise the statements of financial position as at February 28, 2013 and February 29, 2012, the statements of earnings and comprehensive loss, changes in equity and cash flows for the years then ended, and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”), and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the financial statements present fairly, in all material respects, the financial position of Acasti Pharma Inc. as at February 28, 2013 and February 29, 2012, and its financial performance and its cash flows for the years then ended in accordance with IFRS as issued by the IASB. Emphasis of Matter Without modifying our opinion, we draw attention to note 2 (b) in the financial statements, which indicates that Acasti Pharma Inc. has incurred operating losses and negative cash flows from operations since inception. This condition, along with other matters as set forth in note 2 (b) in the financial statements, indicates the existence of a material uncertainty that casts substantial doubt about Acasti Pharma Inc.'s ability to continue as a going concern. May 21, 2013 Montréal, Canada *CPA auditor, CA, public accountancy permit No. A110592 KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative ("KPMG International"), a Swiss entity. KPMG Canada provides services to KPMG LLP. ACASTI PHARMA INC. Financial Statements Years ended February 28, 2013 and February 29, 2012 Financial Statements Statements of Financial Position 1 Statements of Earnings and Comprehensive Loss 2 Statements of Changes in Equity 3 Statements of Cash Flows 4 Notes to Financial Statements 5 ACASTI PHARMA INC. Statements of Financial Position February 28, 2013 and February 29, 2012 February 28, February 29, Assets Current assets: Cash $ $ Short-term investments Trade and other receivables (note 4) Receivable from corporation under common control Tax credits receivable (note 6) Inventories (note 7) Prepaid expenses Equipment (note 8) Intangible assets (note 9) Total assets $ $ Liabilities and Equity Current liabilities: Trade and other payables (note 10) $ $ Payable to parent corporation (note 5) Royalties payable to parent corporation (note 18) Total liabilities Equity: Share capital (note 11 (a)) Warrants and rights (note 11 (c), (d)) Contributed surplus ) Deficit ) ) Total equity Commitments (note 18) Total liabilities and equity $ $ See accompanying notes to financial statements. On behalf of the Board: /s/ Ronald Denis /s/ Michel Chartrand Dr. Ronald Denis Michel Chartrand Chairman of the Board Director 1 ACASTI PHARMA INC. Statements of Earnings and Comprehensive Loss Years ended February 28, 2013 and February 29, 2012 February 28, February, 29 Revenue from sales $ $ Cost of sales ) ) Gross profit Revenue from research contracts (note 5) – General and administrative expenses ) ) Research and development expenses, net of tax credits of $370,259 (2012 - $453,316) ) ) Results from operating activities ) ) Finance income (note 13) Finance costs (note 13) ) ) Foreign exchange gain (loss) ) Net finance income Net loss and total comprehensive loss for the year $ ) $ ) Basic and diluted loss per share (note 15) $ ) $ ) Weighted average number of shares outstanding (note 15) See accompanying notes to financial statements 2 ACASTI PHARMA INC. Statements of Changes in Equity Years ended February 28, 2013 and February 29, 2012 Share capital Warrants Contributed Number Dollar and rights surplus Deficit Total Balance, February 29, 2012 $ $ $ ) $ ) $ Net loss and total comprehensive loss for the year – ) Transactions with owners, recorded directly in equity Contributions by and distributions to owners Share-based payment transactions – – – Warrants exercised – – – Share options exercised – ) – Total contributions by and distributions to owners 470,650 308,160 93,372 1,745,162 – 2,146,694 Balance at February 28, 2013 $ ) $ Balance, February 28, 2011 $ $
